per curiam:
Mediante opinión Per Curiam de 22 de noviembre de 1989 decretamos la suspensión de la Leda. Myrna Rosa Serrano *483Casanova del ejercicio de la notaría por un periodo de seis (6) meses por razón de que ésta había incumplido con su obligación de rendir sus índices notariales desde septiembre de 1988 y por no haber acreditado el envío de tales índices dentro del término legal ni haber ofrecido razones justificadas para dicha omisión en el cumplimiento de su deber legal.
El 28 de febrero de 1990, el Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, nos sometió un informe sobre la inspección de los Protocolos de 1987, 1988 y 1989 de dicha notario. Igualmente hizo constar que ésta dejó de notificar al Registro de Poderes y Testamentos la Escri-tura Núm. Siete (7) de 20 de enero de 1989 (sobre Protocolización de Poder) y la Escritura Núm. Ochenta y Cinco (85) de 27 de junio de 1989 (sobre Constitución de Poder). La mencionada comunica-ción motivó nuestra Resolución de 15 de marzo de 1990, en virtud de la cual concedimos a la Leda. Myrna Rosa Serrano Casanova un término de treinta (30) días para corregir las deficiencias notariales a las cuales se hizo referencia en la mencionada comunicación y para mostrar causa por la cual no debía ser separada permanentemente del ejercicio de la notaría en Puerto Rico.
A petición de dicha notario, mediante nuestra Resolución de 11 de mayo de 1990, concedimos a ésta un término adicional de treinta (30) días para, primero, corregir las deficiencias en su obra notarial que le fueron solicitadas por el Director de la Oficina de Inspección de Notarías, y segundo, para comparecer en cumpli-miento de nuestra Resolución de 15 de marzo de 1990, esto es, para mostrar causa por la cual no debía ser separada permanen-temente de la notaría en Puerto Rico.
El 29 de junio de 1990 emitimos una nueva opinión Per Curiam en virtud de la cual ratificamos la suspensión de la Leda. Myrna Rosa Serrano Casanova del ejercicio de la notaría y le concedimos un término adicional de treinta (30) días para que procediera a corregir las deficiencias apuntadas y para que incluso supliera su firma en varias escrituras de forma tal que sus *484otorgantes pudieran obtener copias certificadas para fines regístrales.
Conforme a otra comunicación del Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, de 6 de septiembre de 1990, dictamos una nueva resolución el 21 de dicho mes y año, por la cual concedimos a la licenciada Serrano Casanova hasta el viernes 28 de septiembre de 1990 para cumplir con los términos del mandato contenido en nuestra opinión Per Curiam de 29 de junio de 1990, todo ello bajo apercibimiento de quedar suspendida provisionalmente del ejercicio de la abogacía.
El 3 de octubre de 1990, el Director de la Oficina de Inspección de Notarías nos informa por escrito que la licenciada Serrano Casanova acudió a la oficina de éste a corregir tales deficiencias los días 27 y 28 de septiembre y el 3 de octubre de 1990, pero que aún no ha terminado de corregir las mismas, todo ello en violación al mandato expreso que hemos dado a dicha abogada. La conducta observada por ésta es indicativa de un contumaz desacatamiento de las órdenes y procedimientos de este Tribunal que puede acarrear la suspensión del abogado del ejercicio de la profesión. In re Pérez Rodríguez, 115 D.P.R. 810 (1984); In re Pereira Esteves, 116 D.P.R. 791 (1985); In re Freytes Mont, 117 D.P.R. 11 (1986); In re Ralat Pérez, 124 D.P.R. 745 (1989); In re Hoffman Muriño, 125 D.P.R. 553 (1990); In re Izquierdo, 126 D.P.R. 202 (1990); In re Torres Villanueva, 126 D.P.R. 538 (1990).
For los fundamentos antes expuestos, se dictará sentencia mediante la cual se decreta la suspensión provisional del ejerci-cio de la abogacía en Puerto Rico de la Leda. Myrna Rosa Serrano Casanova hasta tanto ésta corrija en su totalidad las deficiencias señaladas por el licenciado Martínez Suris en el memorando sometido a nuestra consideración el 11 de junio de 1990 y otra cosa disponga el Tribunal.